Citation Nr: 1302850	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  98-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant, an adult child of the Veteran, has been found by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") to be an eligible accrued-benefits claimant for appellate substitution purposes.  See order dated June 14, 2012.  The Veteran died in July 2011 and had served on active duty from September 1960 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) by memorandum decision of the Court on September 23, 2011, which vacated a September 2009 Board decision and remanded the issues on appeal for additional development.  The appeal arose from a January 1998 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In its September 2011 decision the Court noted VA had a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim under 38 U.S.C.A. § 5103A(a)(1) and that although attempts had been made to comply with a January 2006 remand order it was clear that not all relevant records related to his PTSD, left ankle, and left knee claims had been obtained or were unavailable.  The Court, in essence, found that VA efforts were required to obtain "service medical records" relevant to these claims and that, upon completion of the requisite development efforts, determinations should be made as to whether or not the Veteran had combat service and a valid stressor and to re-address his credibility.  No specific service medical records, however, were identified by the Court.

As to the Veteran's back disability claim the Court found that a September 2006 VA examination and medical opinion did not ignore his lay statements and were not otherwise inadequate.  The Court, however, found that an explicit determination was required in regard to the credibility of the Veteran's statements about his continuous symptoms of back pain since service.  

The Board notes that in correspondence dated in November 2012 the appellant's attorney asserted that records showed the Veteran was a combat veteran for VA compensation purposes under 38 U.S.C.A. § 1154(b) and that the PTSD claim should be considered under the revised provisions of 38 C.F.R. § 3.304(f).  It was further asserted that the Veteran's statements that he was often shot at by rifle and mortar fire while traveling between bases as a heavy truck driver during service in Vietnam were consistent with the circumstances of his service.  

The Board also notes that remand instructions in January 2006 included requests that VA contact the U.S. Armed Services Center for Research of Unit Records, 7798 Cissna Road, Springfield, Virginia, 22150, to determine the correct designation of the Veteran's unit during his service in Vietnam from August to October 1965 and then obtain a unit history (if necessary).  Unit histories for Co B 4th Sig Bn between June 1961 and August 1962 and for Co A 4th Sig Bn between September 1962 and October 1963 were also to be obtained.  The remand instructions also included requests that VA contact the U.S. Army Liaison at the National Archives and Records Administration in St. Louis, Missouri, to verify whether the Veteran's complete Official Military Personnel File (OMPF) has been obtained and to obtain morning reports for the Veteran's unit during his service in Vietnam from August to October 1965, for Co B 4th Sig Bn between June 1961 and August 1962, and for Co A 4th Sig Bn between September 1962 and October 1963.  

A review of the record, however, shows that these actions were not completed and in a June 2009 supplemental statement of the case it was noted that the Board's January 2006 remand requests were too broad for additional search efforts.  In briefs submitted in support of the appeal it was asserted, in essence, that the requested development for service records had not been completed and that there was evidence indicating the unit name for the 223rd Quarter Master Company had been changed to the 223rd Supply and Service Company retroactive to 1965.  

The Board also notes that VA treatment records indicate the Veteran incurred injuries including to the back in an accident while employed with the United States Postal Service (USPS) in 1990.  There is no indication that any efforts have been taken to obtain USPS disability or Social Security Administration (SSA) records to assist the Veteran in substantiating the appeal.  Therefore, additional development is required prior to appellate review.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lay evidence is competent to establish observable symptomatology.  VA, however, may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to identify the approximate dates of any pertinent service medical records which are not of record and to provide information sufficient for VA assistance in obtaining any existing records.  Appropriate efforts must be taken to obtained any sufficiently identified existing federal records.  As many requests as are necessary to obtain federal records must be made, unless it is determined that further efforts would be futile.

2.  Appropriate efforts must be taken to request that the service department verify the correct designation of the Veteran's unit during his service in Vietnam from August to October 1965 (Was it the 223rd Quarter Master Company or the 223rd Supply and Service Company?) and to verify that all available service personnel records have been obtained.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

3.  Appropriate efforts must be taken to obtain copies of the unit histories for Co B 4th Sig Bn for the period from June 1961 to August 1962, Co A 4th Sig Bn for the period from September 1962 to October 1963, and for the 223rd Quarter Master Company or 223rd Supply and Service Company, as applicable, for the period from August 1965 to October 1965.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

4.  Appropriate efforts must be taken to obtain copies of any relevant United States Postal Service disability determination records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

5.  Appropriate efforts must be taken to obtain copies of any relevant Social Security Administration disability determination records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

6.  Thereafter, determinations must be made as to whether or not the Veteran had combat service, as to which, if any, of the Veteran's reported stressors are verified, and as to the credibility of the Veteran's statements about his continuous symptoms of back pain since service.

7.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


